02-12-431-CV







 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00431-CV
 
 



In re Dale Roy Slaven


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus.  Although
relator’s petition presents a serious question as to whether excessive amounts
are being withdrawn from his inmate account for the payment of court costs, this
court does not have general mandamus jurisdiction over the Texas Department of Criminal
Justice, the Tarrant County District Attorney, or the Tarrant County District
Clerk.  See Tex. Gov’t Code § 22.221 (West 2004).  Relator’s reliance on
article 5, section 6 of the Texas constitution as a basis for jurisdiction is
misplaced, and relator does not assert any other argument that would permit our
exercise of jurisdiction over this original proceeding.  Accordingly, relator’s
petition for writ of mandamus is dismissed without prejudice for lack of
jurisdiction.
 
PER CURIAM
 
PANEL: 
GARDNER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
November 1, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).